Citation Nr: 0024862	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-10 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral retinal 
degeneration of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1998 rating 
decision from the Buffalo, New York, Regional Office (RO), 
which denied service connection for peripheral retinal 
degeneration of the left eye.  The veteran timely appealed 
this determination to the Board.

In February 2000, the Board remanded this case to the RO for 
further development, which has been accomplished.  However, 
as the denial of the claim has been continued, the case has 
been returned to the Board for further appellate 
consideration.


REMAND

According to the report of a Department of Veterans Affairs 
(VA) visual examination conducted in November 1996, the 
examiner indicated that the veteran would be scheduled for a 
follow up evaluation in the eye clinic at the VA Hospital in 
Buffalo, New York.  In a statement received in June 1997, the 
veteran indicated that he was initially diagnosed with 
peripheral retinal degeneration of the left eye at the VA 
Medical Center (VAMC) Eye Clinic in Buffalo, New York, in 
February 1997.

A review of the record reveals that the RO requested 
outpatient treatment records for the veteran from the VAMC in 
Buffalo, New York, in September 1997.  For unexplained 
reasons, outpatient treatment records for the veteran dated 
since January 1, 1997, have not been associated with the 
claims folder.  Additionally, it does not appear that the RO 
specifically requested records of medical treatment 
pertaining to the veteran dated in February 1997 from the 
VAMC Eye Clinic in Buffalo, New York.

Under these circumstances, the Board finds that there appear 
to be outstanding records pertinent VA records of medical 
treatment that have not been associated with the claims file.  
It is imperative that such records be obtained and 
considered, inasmuch as records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, all outstanding VA 
treatment records should be obtained and associated with the 
claims file.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should obtain and associate 
with the record all outstanding records 
of pertinent medical treatment and 
evaluation pertaining to the veteran 
since January 1, 1997, from the VAMC in 
Buffalo, New York.  This should 
specifically include any outstanding 
records of VA medical care from the VAMC 
Eye Clinic in Buffalo, New York, 
especially in February 1997.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action taken is 
deficient in any manner, appropriate 
corrective action should be undertaken.

3.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for peripheral retinal degeneration of 
the left eye, on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority, specifically 
to include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

4.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case (SSOC).  The SSOC should also 
reflect detailed reasons and bases for 
the determinations reached.  The veteran 
and his representative should then be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


